DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/338,932.
Claims 1-20 are pending.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 defines that the maximum length of the strut assembly in an extended configuration is to be at least twice the minimum length, which renders the claimed invention indefinite since one of ordinary skill in the art would not know the maximum value of such a range based on the originally filed specification. It would appear that if the second extension strut is received in the first extension strut and the first extension strut is received within the central strut or if both extensions struts are received within the central strut one cannot extend the struts to extend more than three times the minimum length of the strut assembly since then the struts would either fall out of engagement with the central strut or the second extension strut would no longer be received within the first extension strut and thus fall out of the system or not be rigidly connected in such manner so as to not properly function as a support. For examining purposes and in light of the specification and drawings, such limitations are considered to define such a maximum length as being twice the maximum length of the minimum length and up to but not equal to three times the minimum length.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betts (U.S. Publication 2010/0223870).
Regarding claim 1, Betts discloses a device comprising:
a support member (#10B) having a first surface (the bottom surface of element #12b of figure 4) and a second surface (the top surface of element #12b of figure 4) opposite the first surface (see figure 4);
a first tab (the right vertical tab with element #14b of figure 4) coupled to the support member (see figure 4);
a second tab (the left vertical tab of element #10b of figure 4) coupled to the support member (see figure 4); and
a foam layer (layer #14b can be constructed from foam, see paragraph 31) on at least one of the first surface, the second surface, the first tab, and the second tab of the support member (see figure 4, where the foam layer is at least one the first tab),
wherein the support member is configured to be coupled to wall studs (#10a; see figure 4) in a location of a storage device with the foam layer configured to dampen sound or vibration from the storage device (see figure 4, where a storage device is configured to be located adjacent the support member and the foam layer is configured to dampen sound therethrough, where such location and storage device limitations are not positively defined).
Regarding claim 4, Betts discloses the foam layer is only on the first tab and the second tab of the support member (See figure 4, where the foam layer #14b is only provided on the vertical tabs. Alternatively, the support member #10 of figure 2 can be used and similarly interpreted as explained above, where the foam layers #14 are provided only on the tabs #16 and #18).
Regarding claim 6, Betts discloses the location corresponds to a position of a hinge of the storage device (such a storage device and location are not positively defined, where the support element of Betts is configured to be so located as defined).
Regarding claim 7, Betts discloses at least one extension strut received within the support member, the extension strut structured to slide relative to the support member (see figure 4, where the extension strut can be considered element #10a which is configured to slide within the channel of support member #10b before it is fastened thereto due to the size of such elements with respect to one another).
Regarding claim 8, Betts discloses an assembly, comprising: a channel strut assembly, including:
a channel strut (#10b; figure 4);
an extension strut (#10a) received in the channel strut and structured to slide relative to the channel strut (the strut #10a is configured to slide within strut #10b before fastened thereto due to the size of the strut #10b relative to the structure #10a);
a first protrusion (the right vertical tab of the strut #10b of figure 4) coupled to the channel strut (see figure 4);
a second protrusion (the right tab #16 of the strut #10a of figure 4) coupled to the extension strut (see figure 4); and 
a layer of material (#14a and #14b) on the channel strut and the extension strut configured to dampen sound or vibration (see figure 4),
wherein the channel strut assembly is configured to be coupled to wall studs via the first protrusion and the second protrusion (see figure 4, where other studs are configured to be received within the channel strut and connected to the protrusions of the struts, such as through the channel of the channel strut or through horizontal braces).
Regarding claim 9, Betts discloses the layer of material is foam (see paragraph 31).
Regarding claim 10, Betts discloses the channel strut assembly is configured to be coupled to wall studs in a location corresponding to hinges of a cabinet (the channel strut assembly is configured to be located and attached to wall studs in a location corresponding to hinges of a cabinet, where such hinges and location are not positively defined).
Regarding claim 11, Betts discloses the channel strut assembly is configured to be coupled to wall studs in a location corresponding to one or more closures of a dresser (the channel strut assembly is configured to be located and attached to wall studs in a location corresponding to a dresser, where such a dresser and location are not positively defined).
Regarding claim 12, Betts discloses the channel strut assembly is configured to be coupled to wall studs in a location corresponding to a door stop (the channel strut assembly is configured to be located and attached to wall studs in a location corresponding to a door stop, where such a door stop and location are not positively defined).
Regarding claim 13, Betts discloses the channel strut assembly is configured to be coupled to wall studs proximate a door opening (the channel strut assembly is configured to be located and attached to wall studs in a location corresponding to a door opening, where such a door opening and location are not positively defined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Publication 2015/0143770) in view of Milostic (U.S. Publication 2012/0174503).
Regarding 1, Lin discloses a device comprising:
a support member (#7) having a first surface (#301) and a second surface (#302) opposite the first surface (see figures 2 and 3);
a first tab (the top right tab #18 of figure 2) coupled to the support member (see figure 2);
a second tab (the bottom right tab #18 of figure 2) coupled to the support member (see figure 2); and
wherein the support member is configured to be coupled to wall studs in a location of a storage device (see figure 2, where the support member is configured to be coupled to wall studs #3 and coupled adjacent a storage device, where such a device is not positively defined.). 
However, Lin does not disclose the use of a foam layer configured to dampen sound or vibration through the system. However, it is highly well known in the art, as evidenced by Milostic, that a layer of foam #7 can be applied to both studs and horizontal braces #3 in order to provide thermal and acoustic insulation to the wall when panels #4 are attached to the framework. Figures 3 and 4 of Milostic depict the foam layer is applied centrally on an exterior surface of such framework that is to contact the  drywall boards. Applicant appears to be combining two well-known products with one another, where the support member of Lin and the foam layer of Milostic would have been expected to work as intended when such elements are combined with one another in a predictable manner. Therefore, it would have been obvious to have provided such a foam layer, as taught in Milostic, upon the first surface of the support member of Lin in order to provide thermal and acoustic insulation between the framework and panels in the final structure.
Regarding claim 2, Lin in view of Milostic render obvious the first tab and the second tab are coplanar with the first surface of the support member (see figure 2 of Lin).
Regarding claim 3, Lin in view of Milostic render obvious the foam layer is only on the first surface of the support member (Milostic disclose the foam layer is to be applied upon the surface which is to contact the drywall panels attached thereto, where it would have been obvious to apply the foam layer only upon the first surface of the support member of Lin since such a surface is the only one to contact the drywall panels, as taught in Milostic).
Regarding claim 5, Lin in view of Milostic render obvious the foam layer is only on the second surface of the support member (One can switch the first and second surfaces of Lin such that the second surface is element #301 and still meet the limitations of claim 1. As explained above, Milostic disclose the foam layer is to be applied upon the surface which is to contact the drywall panels attached thereto, where it would have been obvious to apply the foam layer only upon the second surface of the support member of Lin since such a surface is the only one to contact the drywall panels, as taught in Milostic.).
Regarding claim 6, Lin in view of Milostic render obvious the location corresponds to a position of a hinge of the storage device (as explained above, such a location and hinge are not positively defined, where the support member is configured to be located adjacent a hinge of a storage device and thus meets such limitations as defined).
Regarding claim 7, Lin in view of Milostic render obvious at least one extension strut (Lin; #13) received within the support member (see figure 2 of Lin), the extension strut structured to slide relative to the support member (see figure 2 of Lin).
Regarding claim 8, Lin discloses an assembly comprising: a channel strut assembly, including:
a channel strut (#7);
an extension strut (#13) received in the channel strut and structured to slide relative to the channel strut (see figure 2); 
a first protrusion (the top right tab #18 of figure 2) coupled to the channel strut (see figure 2);
a second protrusion (the bottom left tab #18 of figure 2) coupled to the support member (see figure 2); and
wherein the channel strut assembly is configured to be coupled to wall studs via the first and second protrusions (see figure 2). 
However, Lin does not disclose the use of a layer of material on the channel and extension struts configured to dampen sound or vibration. It is highly well known in the art, as evidenced by Milostic, that a layer of foam #7 can be applied to both studs and horizontal braces #3 in order to provide thermal and acoustic insulation to the wall when panels #4 are attached to the framework. Figures 3 and 4 of Milostic depict the foam layer is applied centrally on an exterior surface of such framework that is to contact the  drywall boards. Applicant appears to be combining two well-known products with one another, where the support member of Lin and the foam layer of Milostic would have been expected to work as intended when such elements are combined with one another in a predictable manner. Therefore, it would have been obvious to have provided such a foam layer, as taught in Milostic, upon the outer surfaces of the channel and extension struts of Lin in order to provide thermal and acoustic insulation between the framework and panels in the final structure.
Regarding claim 9, Lin in view of Milostic render obvious the layer of material is foam (Milostic discloses the use of foam, where such features would be provided within Lin as explained above).
Regarding claim 10, Lin in view of Milostic render obvious the channel strut assembly is configured to be coupled to wall studs in a location corresponding to hinges of a cabinet (as explained above, such a location and hinges are not positively defined, where the struts of Lin are configured to be located adjacent a hinge of a cabinet and thus meets such limitations as defined).
Regarding claim 11, Lin in view of Milostic render obvious the channel strut assembly is configured to be coupled to wall studs in a location corresponding to one or more closures of a dresser (as explained above, such a location and closures are not positively defined, where the struts of Lin are configured to be located adjacent a dresser and thus meets such limitations as defined).
Regarding claim 12, Lin in view of Milostic render obvious the channel strut assembly is configured to be coupled to a door stop (as explained above, such a location and door stop are not positively defined, where the struts of Lin are configured to be located adjacent a door stop and thus meets such limitations as defined).
Regarding claim 13, Lin in view of Milostic render obvious the channel strut assembly is configured to be coupled to wall studs proximate a door opening (as explained above, such a location and door opening are not positively defined, where the struts of Lin are configured to be located adjacent a door opening and thus meets such limitations as defined).
Regarding claim 14, Lin in view of Milostic render obvious the first protrusion is planar with a surface (Lin; #301) of channel strut and the second protrusion is planar with a surface (the outer surface of the extension strut #13 similar to surface #301 in figure 2 of Lin) of the extension strut).

Claim(s) 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linin view of Zuffetti (U.S. Patent 5,803,653), Kelly (U.S. Publication 2020/0385988), and Milostic.
Regarding claim 15, Lin discloses an assembly comprising: a channel strut assembly, including:
a central strut (#7);
a first extension strut (#13) received in the central strut and structured to slide relative to the central strut (see figure 2); 
a first protrusion (the top right tab #18 of figure 2) coupled to the central strut (see figure 2);
a second protrusion (the bottom left tab #18 of figure 2) coupled to the first extension strut (see figure 2); and
wherein the channel strut assembly is configured to be coupled to wall studs via the first and second protrusions (see figure 2). 
However, Lin does not disclose the use of a second extension strut received in the central strut so as to form a three element telescoping structure. As taught in Zuffetti, two element telescoping members, see figure 1, and three element telescoping members, see figure 6, are known and interchangeable with one another in the art in order to increase the adjustability and length such a telescoping structure can extend to. Furthermore, such strut assemblies can be constructed with a central strut such that the central strut is received within two extension struts, as taught in Zuffetti, or can be constructed with a central strut which receives two extension struts, as taught in Kelly, and still reach the same predictable outcome of a telescoping horizontal brace where the protrusions of the extension struts support the strut assembly from a framework. Applicant provides two different embodiments for a telescoping strut assembly, where either of such telescoping strut assemblies can be used in place of one another without criticality to which is used since both achieve the same final function of attaching to two spaced studs. The prior art similarly teaches that such two different embodiments for a telescoping strut assembly are known and used in place of one another in the industry to reach the same final functional outcome. Therefore, it would have been obvious to have constructed the strut assembly of Lin to comprise of a central strut which receives first and second extension struts such that the extension struts comprise of the protrusions to attach the strut assembly to the wall studs, as taught in Zuffetti and Kelly, in order to provide the assembly with specific length and adjustability characteristics as needed.
Furthermore, Lin does not disclose the use of a layer of material on the channel and extension struts configured to dampen sound or vibration. It is highly well known in the art, as evidenced by Milostic, that a layer of foam #7 can be applied to both studs and horizontal braces #3 in order to provide thermal and acoustic insulation to the wall when panels #4 are attached to the framework. Figures 3 and 4 of Milostic depict the foam layer is applied centrally on an exterior surface of such framework that is to contact the  drywall boards. Applicant appears to be combining two well-known products with one another, where the support member of Lin and the foam layer of Milostic would have been expected to work as intended when such elements are combined with one another in a predictable manner. Therefore, it would have been obvious to have provided such a foam layer, as taught in Milostic, upon the outer surfaces of the channel and extension struts of Lin in order to provide thermal and acoustic insulation between the framework and panels in the final structure.
Regarding claim 17, Lin in view of Zuffetti, Kelly, and Milostic render obvious the channel strut assembly has a minimum length in a retracted configuration, an end of the first extension strut spaced from an end of the second extension strut in the retracted configuration of the channel strut assembly (as depicted in Zuffetti and Kelly, the strut assembly has the extension struts received within the central strut and the ends of such extension struts are spaced from one another to form a minimum length).
Regarding claim 19, Linin view of Zuffetti, Kelly, and Milostic render obvious the layer of material is foam and is on only the central strut (Milostic discloses the layer of material is a foam and is provided on the surface which is to contact the outer panel to be attached to the frame, where it would have been obvious to have provided the foam material only upon the central strut of Lin in view of Zuffetti and Kelly and the studs the strut assembly is to be attached to, as taught in Milostic, in order to save on costs of construction, where only such a central strut is to comprise of an external most surface which is to contact the panel and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).).
Regarding claim 20, Lin in view of Zuffetti, Kelly, and Milostic render obvious the layer of material is on the central strut, the first extension strut and the second extension strut (Milostic discloses the layer of material is a foam and is provided on the surface which is to contact the outer panel to be attached to the frame, where it would have been obvious to have provided the foam material upon the central strut of Lin as well as the tabs of the first and second extension struts of Lin in view of Zuffetti and Kelly in order to save on costs of construction, where the outer surface of the central strut and the tabs of the extension struts comprise of the surfaces which are to contact the panel attached to the wall assembly and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).).
Claim(s) 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kellerman (U.S. Publication 2018/0062365) in view of Milostic.
Regarding claim 15, Kellerman discloses an assembly comprising: a channel strut assembly, including:
a central strut (#10);
a first extension strut (#100) received in the central strut and structured to slide relative to the central strut (see figure 7); 
a second extension strut (#102) received in the central strut and structured to slide relative to the central strut (see figure 7)
a first protrusion (the left tab of the strut #100 of figure 7 which comprises of a slot) coupled to the first extension strut (see figure 7);
a second protrusion (the right tab of the strut #102 of figure 7 which comprises of a slot) coupled to the second extension strut (see figure 7); and
wherein the channel strut assembly is configured to be coupled to wall studs via the first and second protrusions (the protrusions/tabs of the struts are configured to attach to respective studs to attach the assembly thereto). 
However, Kellerman does not disclose the use of a layer of material on the channel and/or extension struts configured to dampen sound or vibration. It is highly well known in the art, as evidenced by Milostic, that a layer of foam #7 can be applied to both studs and horizontal braces #3 in order to provide thermal and acoustic insulation to the wall when panels #4 are attached to the framework. Figures 3 and 4 of Milostic depict the foam layer is applied centrally on an exterior surface of such framework that is to contact the  drywall boards. Applicant appears to be combining two well-known products with one another, where the support member of Kellerman and the foam layer of Milostic would have been expected to work as intended when such elements are combined with one another in a predictable manner. Therefore, it would have been obvious to have provided such a foam layer, as taught in Milostic, upon the outer surfaces of the extension struts of Kellerman in order to provide thermal and acoustic insulation between the framework and panels in the final structure.
Regarding claim 16, Kellerman in view of Milostic render obvious the second extension strut is telescopically received in the first extension strut and structured to slide relative to the first extension strut (see figures 7 and 9 of Kellerman).
Regarding claim 17, Kellerman in view of Milostic render obvious the channel strut assembly has a minimum length in a retracted configuration, an end of the first extension strut spaced from an end of the second extension strut in the retracted configuration of the channel strut assembly (the first and second extension struts of Kellerman are configured to retract to a retracted most position to form a minimum length as defined).
Regarding claim 19, Kellerman in view of Milostic render obvious the layer of material is foam and is on only the central strut (Milostic discloses the foam layer is provided for thermal and acoustic insulation, where it would have been obvious to have provided the foam layer between the central strut and the junction box of Kellerman, in order to provide thermal and acoustic insulation to such a box and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).).
Regarding claim 20, Kellerman in view of Milostic render obvious the layer of material is on the central strut, the first extension strut and the second extension strut (Milostic discloses the layer of material is a foam and is provided on surfaces which are to contact outer panels and other elements to be attached to the frame, where it would have been obvious to have provided the foam material upon the central strut and extension struts of Kellerman in order to provide thermal and acoustic insulation for the panels and junction box which are to contact such a strut assembly and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kellerman in view of Milostic and Medlin (U.S. Patent 6,484,979).
Regarding claim 18, Kellerman in view of Milostic render the claimed invention obvious except for the channel strut assembly has a maximum length in an extended configuration, the maximum length being at least twice the minimum length. However, it is highly well known in the art, as evidenced by Medlin, that such strut assemblies can be constructed from multiple telescoping struts, such as three as depicted in figure 6 instead of two as depicted in figure 5, where the three strut assembly embodiment allows for a length adjustment similar to the two strut assembly by using smaller segments with a smaller minimum length in a retracted configuration. Therefore, it would have been obvious to have constructed the channel strut assembly of Kellerman to comprise of three strut segments so as to allow for a maximum length that is at least twice that of a minimum retracted length, as taught in Medlin, in order to make transportation and storage of such elements easier and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635